         Case 3:13-cr-00226-RNC Document 545 Filed 04/12/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                         :   Criminal No. 3:13-CR-226 (RNC)
                                                 :
               v.                                :
                                                 :
DANIEL CARPENTER                                 :   April 12, 2021

        GOVERNMENT’S MEMORANDUM IN OPPOSITION TO DANIEL
    CARPENTER’S MOTION TO REDUCE PERIOD OF SUPERVISED RELEASE

       The Government respectfully files this memorandum in opposition to defendant Daniel

Carpenter’s motion, and accompanying memorandum of law, to reduce his period of supervised

release based on the First Step Act (“FSA”), 18 U.S.C. § 3582(c)(1)(B), and 28 U.S.C. § 2243.

Docs. 541, 541-1. Carpenter principally argues that the Court should reduce his 36-month term of

supervised release by 13 months for earned time credits under the FSA. However, Carpenter has

not exhausted his administrative remedies with the Bureau of Prisons (“BOP”). Moreover, a

prerequisite to earning such credits is successful participation in evidence-based recidivism

reduction programming or productive activities, but Carpenter has not provided any evidence that

he successfully participated in such programming. Carpenter also argues that he should receive a

40-month reduction in his term of supervised release because he served 30 weeks at MDC

Brooklyn and an additional 10 weeks in lockdown due to COVID-19. However, the BOP has wide

discretion as to a prisoner’s placement, and the lockdown was not unique to Carpenter. Moreover,

given the danger that Carpenter poses to the community, reducing his term of supervised release

is unwarranted. Finally, Carpenter asserts a due process violation and claims that he should receive

credit for the Government’s purported violation of 18 U.S.C. § 3161(j). However, this Court has

previously rejected Carpenter’s due process claim concerning 18 U.S.C. § 3161(j). Accordingly,

Carpenter’s motion should be denied.
         Case 3:13-cr-00226-RNC Document 545 Filed 04/12/21 Page 2 of 9




I.     Carpenter fails to show he is entitled to earned time credits under the FSA.

       Relying on the Court’s limited power to modify a sentence under 18 U.S.C.

§ 3582(c)(1)(B) and the habeas provisions of 28 U.S.C. § 2243, Carpenter asks the Court to reduce

his 36-month term of supervised release by 13 months for earned time credits under the FSA. The

FSA provision that Carpenter relies upon is codified at 18 U.S.C. § 3632(d)(4)(A), which provides

that a prisoner (except for an “ineligible prisoner” under § 3632(d)(4)(D)), “shall earn 10 days of

time credits for every 30 days of successful participation in evidence-based recidivism reduction

programming or productive activities.” The prisoner can earn “an additional 5 days of time credits

for every 30 days of successful participation” in such programming if the BOP determined that the

prisoner is a minimum or low risk for recidivating. 18 U.S.C. § 3632(d)(4)(A)(ii). Those credits

are to be applied toward time in custody or supervised release. See 18 U.S.C. § 3632(d)(4)(C).

       Courts have determined that “[a]ny relief granted by this provision of the [FSA] is within

the sole jurisdiction of the [BOP].” United States v. Quashie, No. 14-CR-0376 (BMC), 2019 WL

7194211, at *1 (E.D.N.Y. Dec. 26, 2019) (quoting Wright v. United States, No. 19 Civ. 25, 2019

WL 2341663, at *3 (E.D. Tenn. June 3, 2019)); United States v. Nwankwo, No. 12 CR 31 (VM),

2019 WL 4743823, at *1 (S.D.N.Y. Sept. 17, 2019) (same). Accordingly, a “defendant must first

apply to the BOP regarding his eligibility for time credits” under the FSA, and if the “defendant

disagrees with the BOP’s determination regarding his entitlement to time credit, he must then

exhaust his administrative remedies within the BOP before moving the Court for a reduction of

his sentence.” See Quashie, 2019 WL 7194211, *1; see also Llewlyn v. Johns, No. 5:20-CV-77,

2021 WL 535863, at *2 (S.D. Ga. Jan. 5, 2021) (“it will be for the BOP first to determine whether

to award [defendant] time credit, not this Court.”) report and recommendation adopted, No. 5:20-

CV-77, 2021 WL 307289 (S.D. Ga. Jan. 29, 2021).



                                                2
           Case 3:13-cr-00226-RNC Document 545 Filed 04/12/21 Page 3 of 9




         Here, Carpenter argues “he should be entitled to 15 days a month from March 2, 2019 to

May 8, 2021,” for a total reduction of 13 months from his term of supervised release. Doc. 541-1

at 6. Carpenter’s claim is without merit. First, Carpenter has not shown that he has exhausted his

administrative remedies with the BOP. See Quashie, 2019 WL 7194211, at *1. Although Carpenter

claims that the Court is well aware that he has exhausted his administrative remedies pursuant to

the FSA, see Doc. 541-1 at 2, there is nothing in record to show that he has, in fact, exhausted his

administrative remedies as to the specific claims he advances here, including his alleged

entitlement to additional earned time credit against his supervised release term based on his

custody between 2019 and 2021. In fact, the only applications in the record are two letters to BOP

personnel in 2019, which were requests to BOP personnel for release to home confinement or a

halfway house based on the Elderly Offender Program. See Docs. 506-2, 506-3. Adopting the

Government’s argument, the Court rejected those letters as sufficing for exhaustion in Carpenter’s

earlier motion for compassionate release. See Doc. 525 (noting Carpenter’s “failure to satisfy the

statutory exhaustion requirement[.]”), Doc. 510 at 8 n.6. Those letters fare no better as proxies for

exhaustion here—neither letter addresses earned time credit 18 U.S.C. § 3632(d)(4), neither letter

(written in 2019) addresses the period of time covered by Carpenter’s current motion, and both

letters involve requests for placement on home confinement, not credit against supervised release. 1

In short, the BOP has never been asked to weigh in on Carpenter’s claim for additional earned

time credit against his supervised release term, and therefore this motion must be denied.


1
  As noted, Carpenter claims the Court can grant him relief pursuant to, among other things, 28 U.S.C. § 2243, which
grants courts the power to issue a writ upon an application for a writ of habeas corpus. Here, Carpenter invokes § 2243,
but he has not filed an application for writ of habeas corpus. To the extent the Court construes his instant motion as
such an application, it should be construed as an application under 28 U.S.C. § 2241, which requires Carpenter to
exhaust his administrative remedies with the BOP before seeking relief from this Court. See Carmona v. U.S. Bureau
of Prisons, 243 F.3d 629, 634 (2d Cir.2001) (applying exhaustion requirement to petitions under § 2241 and noting
that a “challenge to the execution of [a prisoner’s] sentence rather than the underlying conviction, is properly brought
via an application for a writ under § 2241.”); see also Levine v. Apker, 455 F.3d 71, 78 (2d Cir. 2006) (“A challenge
to the execution of a sentence—in contrast to the imposition of a sentence—is properly filed pursuant to § 2241.”).

                                                           3
         Case 3:13-cr-00226-RNC Document 545 Filed 04/12/21 Page 4 of 9




       Second, even assuming that Carpenter has met the exhaustion requirement or that he does

not need to exhaust his administrative remedies, he fails to provide the Court with any evidence

showing he is entitled to relief. A prerequisite to earning credits is the “successful participation in

evidence-based recidivism reduction programming or productive activities.” 18 U.S.C.

§ 3632(d)(4)(A). In order to receive 13 months (or approximately 390 days) of credit, Carpenter

would have to show he successfully completed 780 days of such programming. See id. (allowing

for up to 15 days of credits for successfully participating in 30 days of programming). Carpenter,

however, has not provided the Court with any records demonstrating that he successfully

participated in the required recidivism reduction programming. Instead, he asks the Court to simply

presume he has.

       Accordingly, Carpenter’s request should be summarily denied.

II.    Carpenter is not entitled to supervised release credit for time spent at MDC Brooklyn.

       Carpenter claims he is entitled to have 30 months taken off of his term of supervised release

because he was transferred from FMC Devens and served 30 weeks of his sentence at MDC

Brooklyn. See Doc. 541-1 at 4-6. He also claims he is entitled to have an additional 10 months

taken off of his term of supervised release because he—along with every other inmate at MDC

Brooklyn—was placed on lockdown for 10 weeks due to the COVID-19 pandemic. See id.

Carpenter’s arguments are without merit.

       Carpenter has no constitutional right “to serve a sentence in any particular institution or to

be transferred (or not transferred) from one facility to another.” Bennett v. Terrell, No. 10–CV–

1029, 2010 WL 1170134, at * 1 (E.D.N.Y. Mar. 24, 2010); see Mitts v. Strada, No. 12-CV-5538

RRM, 2013 WL 764739, at *3 (E.D.N.Y. Feb. 28, 2013) (quoting the same); see also Hudson v.




                                                  4
         Case 3:13-cr-00226-RNC Document 545 Filed 04/12/21 Page 5 of 9




Lindsay, No. 08–CV–4658, 2008 WL 4998395, at *1 (E.D.N.Y. Nov. 19, 2010) (describing BOP’s

authority to place prisoners within the BOP system as “virtually unfettered”).

       Carpenter’s reliance on United States v. Macfarlane, 438 F.Supp.3d 125 (D. Mass. 2020)

is misplaced. In Macfarlane, the defendant, who was serving just a six-month sentence at a camp

in Arizona, was told he would be released to a halfway house. Id. at 126. Because of COVID-19,

he was required to undergo a 14-day quarantine before transfer and, because the Camp had no

suitable quarantine facility, he was transferred to a higher security facility where he would be

confined to his cell for 23 hours each day. See id. Under these circumstances—where the defendant

was already granted a transfer to a halfway house but had to undergo 14-day quarantine at a higher

security facility first—the court reduced his sentence to time served and released him on home

confinement for two months. See id. at 127.

       Carpenter’s situation is nothing like the defendant in Macfarlane. Carpenter was not

granted release to a halfway house at the time of his transfer to MDC Brooklyn, and he was not

placed in lockdown in order to effectuate his release to a halfway house. He was on lockdown

along with every other inmate at MDC Brooklyn because of the COVID-19 pandemic. Indeed,

other courts have declined to adopt the approach the district court took in Macfarlane. See United

States v. Lord, No. 14-CR-101-JD, 2020 WL 6875141, at *3 (D.N.H. Nov. 23, 2020) (declining to

follow Macfarlane because the conditions of confinement that defendant described “were not

unique to him and instead have been imposed generally for the safety of inmates and staff because

of the pandemic.”); United States v. Lischewski, No. 18-CR-00203-EMC-1, 2020 WL 6562311, at

*3 (N.D. Cal. Nov. 9, 2020) (noting that Macfarlane is an “outlier”); see also United States v.

Benoit, No. 2:16-CR-00070-JDL, 2020 WL 6060885, at *2 n.3 (D. Me. Oct. 14, 2020), report and

recommendation adopted, No. 2:16-CR-00070-JDL, 2020 WL 6487193 (D. Me. Nov. 4, 2020).



                                                5
         Case 3:13-cr-00226-RNC Document 545 Filed 04/12/21 Page 6 of 9




Indeed, the very district court judge who issued the Macfarlane decision declined to extend it to

another defendant in another case a few months later. United States v. Colburn, No. CR 19-10080-

NMG, 2021 WL 257133, at *3 (D. Mass. Jan. 26, 2021).

       In any event, nothing in Macfarlane supports reducing Carpenter’s term of supervised

release. One of the purposes of supervised release is to “fulfill[ ] rehabilitative ends, distinct from

those served by incarceration[.]” United States v. Brooks, 889 F.3d 95, 99 (2d Cir. 2018) (internal

quotations and citation omitted; alteration in original). Here, the Court found that Carpenter will

continue to pose a danger to the community upon release, and consequently, the Court imposed

strict conditions that Carpenter must abide by while on supervised release. See Doc. 466 at 2-3

(Amended Judgment); see also Doc. 422 at 184 (“I hope that with appropriate treatment, Mr.

Carpenter will find stability in the sense that Dr. Zonana describes, and in that way avoid

reoffending. I’m worried that that’s not going to be the case, unfortunately, and I’m worried that

the probation office is not going to be able to protect the public from a determined Dan Carpenter

who doesn’t take his meds and who continues to conduct himself as he has over these years.”); id.

at 187-189 (noting that special condition of treatment “is to give the probation office the ability to

avail itself of the assistance of treatment providers and testing to maximize the office’s ability to

protect people against Mr. Carpenter’s proclivity to engage in fraud, and to give him the best

possible chance of achieving stability and wellness so that he doesn’t do this again, and it will be

as intensive as reasonably necessary.”)

       Given this strong need for supervision, the Court should decline to reduce Carpenter’s term

of supervised release.




                                                  6
          Case 3:13-cr-00226-RNC Document 545 Filed 04/12/21 Page 7 of 9




III.    The Court has already rejected Carpenter’s Due Process claim.

        Finally, Carpenter makes a due process claim, arguing that the Government violated 18

U.S.C. § 3161(j). Carpenter previously raised this argument, and the Court rejected it. See Doc.

416. Specifically, Carpenter raised this argument in his motion for reconsideration of his sentence.

See Doc. 405 at 3-6. The Court rejected his motion, stating that Carpenter’s “due process argument

is also unavailing. He argues that the government violated 18 U.S.C. § 3161(j) and 18 U.S.C. §

3164 but neither statute applies here.” Doc. 416. Carpenter did not challenge this ruling on appeal.

As such, the Court’s prior ruling is the law of the case and the Court should not revisit the issue.2

If the Court is inclined to reconsider the argument, the Government respectfully incorporates its

prior argument opposing this due process claim. See Doc. 413 at 11-14.




2
  Carpenter also re-raised this same argument in his prior FSA motion. See Doc. 506 at 24-27. The Court denied that
motion and a subsequent FSA motion. See Doc. 517. Although the Court’s minute entry denying the motions only
references Carpenter’s second FSA motion at Doc. 507, the Court was ruling on both FSA motions. See Doc. 508
(ordering the Government to respond to both motions).

                                                        7
        Case 3:13-cr-00226-RNC Document 545 Filed 04/12/21 Page 8 of 9




                                       CONCLUSION

       For the reasons set forth above, the Government respectfully requests that the Court deny

Carpenter’s motion.


                                            Respectfully submitted,

                                            LEONARD C BOYLE
                                            ACTING UNITED STATES ATTORNEY

                                            /s/ Neeraj N. Patel
                                            NEERAJ N. PATEL
                                            ASSISTANT U.S. ATTORNEY
                                            Federal Bar No. phv04499
                                            157 Church Street, 25th Floor
                                            New Haven, CT 06510
                                            Tel: 203-821-3700
                                            Email: Neeraj.Patel@usdoj.gov

                                            /s/ David E. Novick
                                            DAVID E. NOVICK
                                            ASSISTANT U.S. ATTORNEY
                                            Federal Bar No. phv02874
                                            157 Church Street, 25th Floor
                                            New Haven, CT 06510
                                            Tel: 203-821-3700
                                            Email: David.Novick@usdoj.gov




                                               8
         Case 3:13-cr-00226-RNC Document 545 Filed 04/12/21 Page 9 of 9




                                  CERTIFICATION OF SERVICE

         This is to certify that on April 12, 2021, a copy of the foregoing Government’s
Memorandum was filed electronically and served by mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system or by mail on anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System. A copy of
this filing also was sent by FedEx to Daniel Carpenter at the address listed in his motion, Doc. 541
at 2.




                                                /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT UNITED STATES ATTORNEY




                                                    9
